Citation Nr: 0621737	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk






INTRODUCTION

The veteran had active service from April 1974 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  On VA audiological examination in September 2002, the 
average pure tone decibel (dB) loss was 51 in the right ear 
and 54 in the left, with a speech discrimination of 94 
percent in the right ear and 90 in the left ear.

2.  On VA audiological examination in July 2003, the average 
dB loss was 55 dB in both the right ear and the left ear, 
with speech discrimination of 94 in the right ear and 90 in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321; Part 4, including §§ 4.1, 4.2, 4.7, DC 6100 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2005)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  The 
Federal Circuit held, in effect, that the Board must specify 
what documents satisfy the duty to provide notice to a 
claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In July 2002 a proper VCAA notification letter was sent to 
the veteran.  We therefore believe that appropriate notice 
has been given in this case, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

II.  Pertinent Laws and Regulations

The VA Schedule for Rating Disabilities provides evaluations 
for bilateral hearing loss ranging from nocompensable to 100 
percent, based upon organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85, Part 4, DCs 6100-6110 (2005).  To 
evaluate the degree of disability from the service-connected 
bilateral defective hearing, the Rating Schedule provides 11 
numeric designations, from Level I for essentially normal 
acuity through Level XI for profound deafness.

III.  Factual Background and Analysis

Between August 1981 and July 2002 the veteran underwent a 
total of eight private audiological examinations.  The 
results of the most recent of those audiograms in July 2002 
showed bilateral hearing loss.  The average dB loss was 49 in 
the right ear and 46 in the left.

A September 2002 VA audiological examination revealed a 
bilateral hearing loss.  The average dB loss was 51 in the 
right ear and 54 in the left.  Speech audiometry showed 
speech recognition ability of 94 percent in the right ear and 
90 in the left ear.

The veteran's most recent VA audiological examination took 
place in July 2003.  Again, a bilateral hearing loss was 
noted.  The average dB loss was 55 in the right ear and 55 in 
the left.  Speech audiometry revealed speech recognition 
ability of 94 percent in right ear and 90 in the left ear.

After careful consideration of the record, the Board finds 
that entitlement to a compensable evaluation for the service-
connected bilateral hearing loss has not been established.  
While the private records proffered are helpful in discerning 
the nature of the disability they are not adequate for rating 
purposes since they do not provide speech discrimination 
scores, which are required to properly rate a hearing loss 
under VA regulations.  Thus only the VA examinations will be 
used in determining the proper rating for the veteran's 
bilateral hearing loss.  However, it is noted that private 
records are consistent with the VA examinations, 
demonstrating a bilateral hearing loss.


For the September 2002 examination, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in the right ear is a Level I, and a Level II in 
the left ear.  Table VII of 38 C.F.R. § 4.85 provides that 
these levels of hearing impairment warrant the assignment of 
a 0 percent disability evaluation for the veteran's bilateral 
hearing loss.  For the July 2003 examination, the numeric 
designations of hearing impairment according to Table VI of 
38 C.F.R. § 4.85 are the same, again warranting a 0 percent 
disability evaluation for bilateral hearing loss in 
accordance with Table VII of 38 C.F.R. § 4.85. 

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, it is found that a compensable evaluation is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected bilateral hearing loss.


ORDER

Entitlement to an initial evaluation in excess of zero 
percent for bilateral hearing loss is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


